;
    Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 1 of 13




                              UNITED STATES DISTRICT COURT
     2

                                               FOR THE
     4
                            EASTER~      DISTRICT OF PHILADELPHIA
     5

     6

     7                                               I Case No.: 5:18-cv-5655

      s   NOBLE DREW ALI, et al
      9                                                      NOTICE OF AFFIDAVIT
                                   Plaintif,
     10
                                                         REMOVAL TO FEDERAL COURT
                                                         PURSUIANT TO TITLE 28 § 1441,
     I!   Vs                                                      § (C)(A)(1)
     12                                              I    JOINDER OF RELATED CASES
                                                         CONSTITVTION AND TREATIES
     13
          DAVID MILLER, et al
     14                                                  MJ-02102-TR-0000013-2019
                                                         MJ-02102-TR-0000014-2019
     15
                                                     I   !VIJ-021 02-TR-0000015-2019
     16                          Defendant,

    17
                                                         MJ-021 02-TR-00000633-20 19
                                                         E 0036908-4
     18                See defendants Jist               MJ-021 02-TR-00000634-2019
     19                                                  E 0036909-5
                                                         MJ-021 02-TR-00000635-20 19
    20
                                                         E 0036910-6
    21                                                   MJ-021002-TR-0000630-20 19
                                                         E 0036720-5
    22

    23                                                   TITLE 28 U.S.C §1331 FEDERAL
    24                                                   QUESTION CONSTITUTION
                                                         AND TREATIES
    25

    26

    27

    28
                                                     I
    29                                          _.J


    30    RE: F.R.C.P RULE: 4 2 WA VIORS OF SUMMONS FORMS, COMPLAINT
    31         AND INJUNCTION
              CERTIFIED MAlL: 70170190000053868313
    32
               RETURN RECEIPT: 9590940243038190674902
    33
          RE: REMOVAL TO FEDEARAL COURT TITLE 28 U.S.C § 1441 (C)(A)(1)
    34
          NOTICE OF AFFIDAVIT REMOVAL TO fEDERAL COURT PURSUIANT TO TITLE28 U.S.C § 1441 (C) (A)
          (I) JOINDER OF RELATED CASES
    35
          NOTICE OF REMOVAL FROM STATE COURT TO FEDERAL COVRT TITLE 28 U.S.C § 1331 ~l:.UbRAL
          QUESTIONS CONSTITUTION AND TREATIES
Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 2 of 13


              JOINDER RELATED CASES, TITLE 28 U.S.C § 1331 FEDERAL
 2            QUESTIONS CO~STITUTION AND QUESTIONS.

              CERTIFIED MAIL: 70170190000053868313
 4
                                          NOTICE OF AFFIDAVIT
      REMOVAL TO FEDERAL COURT PURSUIANT TO TITLE 28 § 1331
 6    FEDERAL QUESTIONS AND TREATIES AND TITLE 28 § 1441 (C)(A)(l)
 7
      JOINDER OF RELATED CASES CONSTITUTION AND TREATIES,
      TITLE 28 RULE 5.1 CONSTITUTIONAL CHALLENGE TO STATUTES
 8    AND CODES OF TITLE 75
 9
                We are in receipt of your mter office pohtJcs correspondence titled Summary Trial
10    (MDJS 308). business letter head with no signature and another piece of correspondence with
      same letter head stating coercion threat and duress The above cases are removed pursuant to
II
      Title 28 § 1441 (c)(A)(1) Joinder of related cases, Title 28 § 1331 Federal Questions. the
12    di.rtrtct court shall have ortgmal jurtsdiclion of all ctvtl actjons arising under !he Constitution,
      luws, or treatie~ qfthe Untied Stales and are challenged by way of Title 28 Rule 5-1
13    Constitution Challenge, Statutes ami codes, State of Pennsylvania Title 75. The above cases
      have been removed from state court to Federal cottrt with a signed procedure dated January 15 111
14
      2019 by United States District Judge Article IIl Joseph Leeson Jr. Case No. 5:18-cv-5655.
15
      Chain of evidence mail delivery via United States Republic Postal Service
16
      I      It is certified that the service of the foregoing, Notice of Affidavit Removal to Federal
17
      Court pursuant Title 28 § 1441 (C) (A)( I) Joinder Related Cases and Title 28 § 1331
18    Federal Questions has been made upon February 27th 2019 and delivered March P 1 2019 to
      the address by depositing a copy in the United States Republic Postal Service by way of First
19    Class, Certified Mail and Return Receipt, Article numbers 70170190000053868313 and:
      9590940243038190674902 respectively to address 2205 Oregon Pike, Lancaster Pennsylvania,
20
      17601-4606 and also foregoing 2 WA VI OR OF SUMMONS FOR.I\iS, COMPLAINT AND
21    INJUNCTION PURSUIANT TO F.R.C.P RULE 4(d) WA VIOR OF SUMMONS has been
      made upo11 February 27tl' 2019 and delivered March 1st 2019 to the following address by
22    depositing a copy in the United States Repub:ic Postal Service by way of First Class, Certified
      Mail, Article 70170190000053868313 to address 2205 Oregon Pike, Lancaster Pennsylvania,
23
      1760 l-4606 (See Annexed A)
24
               Comes now in special appearance not in subjection to this cotlrt; however to clear a
2:i    matter t:p. I Sheik C. Barnes Bey. Governor. Magistrate and Divine Minister. :Jisciple in trust
       for Prophet Noble Drew Ah Moorish Prh,ce, Successors and heirs in trust in (Shackamaxon
26
       41.2033° N, 77.1945° W also known as Pennsylvania), a Jmal Religious Society in the Moorish
27     Divine and National Movement of the Momish Science Temple, a corporate body politic (State
      !within a State) and Adept Moorish Legal Consul Representative
28
                   Whereas we raise the Federal Questions ofm1proper ve1me, Jurisdiction to this
29
          administrative tribunal, that entertains unconstitutional statutes and codes that diametrically
30        opposes the American Constitution of 1774 and lacks Jurisdiction to entertain Constitutional law
          and Treaties pursuant to the adopted constitution ratified 1791 by vutue of Atticle VI Clause 2
31        "and all treaties made, or which shall be made. under the authority of the United States, shall be
          the supreme law of the land; and the judges in every state shall be botmd thereby, anything in the
          Constitution or laws of any State to the contrary notwithstanding" We have not nor do we agree
33        to enter into a plea or any other contract what so ever, nor did we agree to trial in this improper
          venue (Annexed B). This is notice, that these cases are removed and wtli be hand:ed in a proper
34
          NOTICE OF AffiDAVIT REMOVAL TO fnDf.RAL COURI PURSUIAN flO TITLE 28 U.S.C § 1441 (C) {A)
          {I) JOINDER OF RELATED CASES
35
                                                                                              2.
          NOTICE OF REMOVAL FROM STATE COURT TO FEDERAL COURTTITLE28 USC § 1331 FEDERAL
          QUESTIONS CONS1TfUTION AND TREATIES
     Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 3 of 13
          III
'·
          I
              venue, joined with Federal Civil Case: 5:18-CV-5655

      2
                      I, Sheik C Barnes Bey Governor and Divine Mmister has been endowed with wisdom of
      3       the said government, m pursuant to Title 28 U.S. Code SectiOn 2242 ill manner of"Amicus
              Curie;" Moorish Legal Counsel Representatives m accordance to the Circle Seven (Divine
      4       Constitution and By Laws) and the Grand Advisor and Moderator Article 29 Section 1 and
              Section 12 Cause 1-3 Rules and Regulations of the Moorish Science Temple an Islamic Body
              Politic and in accordance with Rubrics a.'1d Cor.ventionallnternational Priva~e Civi1 Law of
      6       1928 Article 14 and 15 and as prescribed b Al1:Cle Six, Section I Clause Two of the
              Constitution oftl1e United States ....Treaty ofPeace and Friendship Morocco and United States
      7       1786. Articles 20 a.'ld 21 being the Supreme Law

      8
                      Pursuant to Foreign Relations and intercourse Title 22 Chapter 2 section 141 Judiciary
      9       Authority generally (territories formerly a part of the former Ottoman Empire (Now the Current I
              Moroccan Empire (Northwest and Southwest shores of Africa ) and Title 22 Chapter 2 section
     10        143 General jurisdictiOn in Civil cases. The district cotn1s shall have original JUrisdiction of all
              civil actions arising under the Constitutwn, laws, or treaties of the United States. Such
     II
              jurisdiction shall embrace all controversies between cittzens of the United States, or others,
     12       provided by such treaties.

     13       Claimant raises f:ederal questions and removes these cJvll act10n to federal court andJo:nder
              related state cases: MJ-021 02-TR-0000013-20 19, MJ-021 02-TR-0000014-2019, MJ-021 02-
     14
              TR-0000015·2019, MJ·02102·TR-00000633-2019 E 0036908-4, MJ-02102-TR-00000634-
     15       2019 E 0036909-5, MJ-02102-TR-00000635-2019 E 0036910-6, MJ-021002-TR-0000630-
              2019 E 0036720-5 (See Annexed· C and D) to existing Civil action and Injunction case
     16       number 5:18-cv-5655 that has been removed from State to Fcdcrnl Jurisdiction, 111ese
              cases abrogate hfe liberty and the pursuit ofhappmess which is enamored in the American
     17
              Constitution of 1774 and the Treaty of Peace and Friendship which is still enforced today.
     18
              1 certify that this Affidavit is right and exact and is being sent to you on the date below.
     19




     23
              -------------
     24
              Sheik C.Barnes Bey Orand Governor, an Executive Ruler ofthe Orand Body
     25

     26       - - - - - - · - - - --·
     27       Noble Drew Ali,
              Moorish Science Temple No.16
     28       P.O Box 8606
              Lancaster, Pennsylvania, 17604
     29

     30

     31       sheikbarnesbey(li{mstoa !6shackamaxon.org
              mstoal6.pa.gov@gmail.corn
     32

     33
                (717)615 0942
     34
              NOTICE OF AH!DAVIT REMOVAL TO FJ:DERAL COUR"T PURSUlANT TOTITLil28 U.S.C § !441 (C) (A)
              (1) JOINDER OF RI:.LATE.D CASeS
     35
                                                                                                     3
              NOTICE OF REMOVAL FROM STATE COURT lO FEDERAL COURT TITLE 28 U.S.C § 1331 FEDERAL
                QUES;"lONS CONSTITUTION AND TREATIES
                  Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 4 of 13

COMMONWEALTH OF PENNSYLVANIA                                                  NOTICE OF IMPENDING BENCH
COUNTY OF LANCASTER
                                                                                                      WARRANT

Mag. Dist. No: MDJ-02-1-02                                                            Commonwealth of Pennsylvania
MDJ Name:      Honorable David P. Miller                                                            v.
Address.         2205 Oregon Pike                                                        Cyhienra J. Barnes-Bey
                 Lancaster, PA 17601


Telephone:       717-569-8774
         Cyhienra J. Barnes-Bey                                                         Docket No:     MJ-02102-TR-0000013-2019
         Moorish Science Temple No. 16                                                  Case Filed:    1/2/2019
         C/o Bro C Bame~-Bey Grand Sheik Grand Gov. O.d.m.
         P.o. Box 8606
         Lancaster, PA 17604



-                                                         Charge(s)
175 § 1301 §§A (Lead)           Dr Unregist Veh

TO THE DEFENDANT:
You have:
    1.     entered a guilty plea by mail and the money forwarded               Fines:                                  $75.00
           with the plea is less than the amount of fine and costs             Costs:                                 $126.00
           specified in the citation or summons;
                                                                               Other:                                   $0.00
           OR                                                                  Restitution:                             $0.00
                                                                                  Total:                              $201.00
    2.     been sentenced to pay restitution, a fine, or costs and
                                                                               Paid to Date:                            $0.00
           have defaulted on the payment;
                                                                               Adjustments to Date:                     $0.00
           OR                                                                    Case Balance:                        $201.00

    3.     in your absence, been tried and sentenced to pay a fine and costs, and the
           collateral deposited by you is less than the amount of fine and costs imposed, or
           the issuing authority imposes a sentence of restitution.

In accordance with Pa.R.Crim.P.430 and 455, you are hereby being notified that failure to pay the full amount due or to
appear for a payment determination hearing within 10 days of this notice may result in the issuance of a bench warrant for
your arrest.

If you have any questions, please call this office immediately.

Make check payable to Magisterial District Court MDJ-02-1-02. You can make case payments online through
Pennsylvania's Unified Judicial System web portal. Visit the portal at http://ujsportal pacourts.us to make a payment.




                                       March 14, 2019
                                       Date                       Masisterial District Judse Miller




MDJS418                                                                         EJ·iii~ftl ~                  FREE INTERPRETER
                                                                              >))=allk~ &;;J~ wym.pacourts u!1Jlangt!ag!Z'rights
Printed: 03/14/2019 8:46:23AM                                            •                            717-390-7753
                          Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 5 of 13

COMMONWEALTH OF PENNSYLVANIA                                                                                  DL-38 FAILURE TO PAY FINES
COUNTY OF LANCASTER
                                                                                                                                    AND COSTS

 Mag. Dist No~          MDJ-02-1-02                                                                                   Commonwealth of Pennsylvania
 MDJ Name:              Honorable David P. Miller                                                                                 V.
 Address:               2205 Oregon Pike                                                                                     Cyhienra J. Barnes-Bey
                        Lancaster, PA 17601


 Telephone:             717-569-8774
       Cyhienra J. Barnes-Bey                                                                                           Docket No:          MJ-021 02-TR-00000 15-20 19
       Moorish Science Temple No. 16                                                                                    l55ued Dt:          03/14/2019
       C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m.
       P.o. Box 8606
       Lancaster, PA 17604




                                                 REQUEST FOR SUSPENSION OF DRIVING PRIVILEGE FOR
                                                     FAILURE TO PAY FINES AND COSTS IMPOSED
You have failed to pay fines and costs imposed for a violation of the section of the Pennsylvania Vehicle Code shown below. Unless you pay the
fine. costs and penalties shown within 15 days of the above date, or enter into an agreement with this court to make installment payments for the
fines, costs, and penalties shown, your name will be referred to the Department of Transportation which will suspend your driving privilege until you
pay ell fines. costs, and penalties imposed If the Total Due is not specified. you wil: need to contact the District Court. If your license is suspended,
you will be required to pay additional costs to restore your operating priVileges
                                            THIS NOTICE DOES NOT PERTAIN TO ANY PARKING VIOLATIONS
Driving While under suspension mandates at least a fine of $200.00 and additional1 year suspension of your driving privilege.
CITATION NO.                     DATE OF VIOLATION            LOCATION OF VIOLATION                                            CHARGE. SECTION AND SUBSECTION VIOLATED
E 0035731-3                          01/01/2019               1100 BLOCK OF MARSHALL AVE                                                          75 § 1786 §§ F
DESCRIPTION OF VIOLATION                                                                                                       FINE. COSTS AND RESTITUTION
OperVeh W/0 Req'd Finane Resp                                                                                                  $377.00

DRIVERS LICENSE NUMBER                             CDL                       STATE                                                           DATE OF BIRTH
22710312                                            0                        PA                                                              05/22/1969
LASl" NAME                                                                   FIRST NAME                                                      Ml                          SEX
Barnes-Bey                                                                   Cyhienra                                                        J.                          Male
STREE1 ADDRESS
Moorish Science Temple No. 16, C/o Bro C Barnes-Bey Grand Sheik Gr~nd Gov. O.:. :d. :.:. m.:. :.:. :. ·•. :. .P:. :. o..:. . .:. .B.: . o:. :.x. :.:.8.: . 6.:.06.:. __ _ _ _ _ _ _ _ __
CITY                                                                         STATE                                                           ZIP CODE
Lancaster                                                                    PA                                                               17604
REGISTRATION NO.                                61AiE                        REG YEAR                    MAKE                                VEHICLE TYPE
                                                                                                         Chevrolet                            Pickup

OFFENSE OCCURED WHILE DRIVINGfTRANSPORTING
D HAZARDOUS MATERIALS                   D COMME:RCIAL VEHICLE
                      SUBMIT CHECK OR MONEY ORDER PAYABLE TO "MAGISTERIAL DISTRICT NO MDJ-02-1-02"
You can make case payments online through Pennsylvania's Unified Judicial System web portal. Visit the portal at
http:l/ujsportal.pacourts.us to make a payment.




                                                         March 14, 2019
                                                         Date                                  Magisterial District Judge Miller


 MDJS638A2                                                                                                                                           Printed: 03/14/2019 8:50·12AM
                  Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 6 of 13

COMMONWEALTH OF PENNSYLVANIA                                             NOTICE OF IMPENDING BENCH
COUNTY OF LANCASTER
                                                                                  WARRANT

Mag. Dist. No: MDJ-02-1-02                                                     Commonwealth of Pennsylvania
MDJ Name:      Honorable David P. Mifler                                                         v.
Address.         2205 Oregon Pike                                                     Cyhienra J. Barnes-Bey
                 Lancaster, PA 17601


Telephone:       717-569-8774

         Cyhienra J. Barnes-Bey                                                    Docket No:    MJ-02102-TR-0000015-2019
         Moorish Science Temple No. 16                                             Case Filed:   1/2/2019
         C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m.
         P.o. Box 8606
         Lancaster, PA 17604




TO THE DEFENDANT:

You have:
    1,     entered a guilty piM by mail and thQ money forwarded           Fines·                                $300.00
           with the plea is less than the amount of fine and costs        Costs:                                 $77.00
           specified in the citation or summons;                                                                  $0.00
                                                                          Other:
           OR                                                             Restitution:                            $0.00
                                                                             Total:                             $377.00
    2.     been sentenced to pay restitution, a fine, or costs and
                                                                          Paid to Date:                           $0.00
           have defaulted on the payment;
                                                                          Adjustments to Date:                    $0.00
           OR                                                                Case Balance:                      $377.00

    3.     in your absence, been tried and sentenced to pay a fine and costs, and the
           collateral deposited by you is less than the amount of fine and costs imposed, or
           the issuing authority imposes a sentence of restitution.

In accordance with Pa.R.Crim.P.430 and 455, you are hereby being notified that failure to pay the full amount due or to
appear for a payment deterrn !nation hearing within 1 0 days of this notice may result in the issuance of a bench warrant for
your arrest.

If you have any questions, please call this offtce immediately.

Make check payable to Magisterial District Court MDJ-02-1-02. You can make case payments online through
Pennsylvania's Unified Judicial System web portal. Visit the portal at http:l/ujsportal.pacourts.us to make a payment.



                                                                  ----.. /'::::__ ~~~~-:~nA~~--
                                       March 14, 2019                 ! -~    ~
                                       ----------------
                                       Date
                                                                  ----~-'--------------------------
                                                                  Magisterial District Judge Miller




MDJS418                                                                   EJiii:;;:lll ~  FREE INTERPRETER
Printed: 0311412019 8:46:37AM                                        • )» -~ Llk~ 67W www.pacourts.us/!anguage-Jights
                                                                                              717-390-7753
                   Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 7 of 13

COMMONWEALTH OF PENNSYLVANIA                                                                  DL-38 FAILURE TO PAY FINES
COUNTY OF LANCASTER
                                                                                                       AND COSTS

 Mag. Oist. No· MDJ-02-1-02                                                                         Commonwealth of Pennsylvania
 MDJ Name:      Honorable David P. Miller                                                                        V.
                                                                                                       Cyhienra J. Barnes-Bey
 Address:           2205 Oregon Pike
                    Lancaster, PA 17601


 Telephone:         717-569-8774

       Cyhienra J. Barnes-Bey                                                                         Docket No:       MJ-02102-TR-0000014-2019
       Moorish Science Temple No. 16                                                                  Issued Dt:       03/14/2019
       C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m.
       P.o. Box 8606
       Lancaster, PA 17604




                                          REQUEST FOR SUSPENSION OF DRIVING PRIVILEGE FOR
                                              FAILURE TO PAY FINES AND COSTS IMPOSED
You have failed to pay fines and costs imposed for a violation of the section of the Pennsylvania Vehicle Code shown below. Unless you pay the
fine. costs and penalties shown within 15 days of the above date, or enter into an agreement with this court to make installment payments for the
fines. costs. and penalties shown. your name will be referred to the Department of Transportation which will suspend your driving privilege until you
pay all fines. costs. and penalties imposed If the Total Due is not specified, you will need to contact the District Court. If your license is suspended,
you will be required to pay additional costs to restore your operating privileges.
                                       THIS NOTICE DOES NOT PERTAIN TO ANY PARKING VIOLATIONS
Driving while under suspension mandates at least a fine of $200.00 and addltional1 year suspension of your driving privilege.
CITATION NO                    DATE OF VIOLATION     LOCATION OF VIOLATION                                  CHARGE, SECTION AND SUBSECTION VIOLATED
E 0035644-0                       01/01/2019         1100 BLOCK OF MARSHALL AVE                                              75 § 1543 §§A
DESCRIPTION OF VIOLATION                                                                                    FINE, COSTS AND RESTITUTION
Driv While Oper Priv Susp Or Revoked                                                                        $577.00

DRIVJ;;RS LIC!::NSI: NUMBI:R                COL                   STATE                                                 DATE OF BIRTH
22710312                                    0                     PA                                                    05/22/1969
LAST NAME                                                         FIRS'TNAME                                            Ml                     SEX
Bl:lrnes-Bey                                                      Cyhienra                                              J.                     Male
STREET ADDRESS
Moorish Science !emple No. 16, r;,Jo Bro ~Barnes-Bey Grand Sheik Grand Gov. O.d.m., P.o. Box 8606
CITY                                                              STAlE                                                 ZIP CODE
Lancaster                                                         PA                                                    17604
REGISTRATION NO.                         STA'TE                   REG. YEAR              MAKE                           VEHICLE TYPE.
                                                                                         Chevrolet                      Pickup

OFFENSE OCCURED WHILE DRIVING/TRANSPORTING
0   HAZARDOUS MATERIALS            0   COMMERCIAL VEHICLE

                     SUBMIT CHECK OR MONEY ORDER PAYABLE TO "MAGISTERIAL DISTRICT NO MDJ.02-1·02"
You can make case payments online through Pennsylvania's Unified Judicial System web portal. Visit the portal at
http://ujsportal.pacourts.us to make a payment.




                                                  March 14, 2019
                                                  Date                          Magisterial District Judge Miller


MDJS638A2                                                                                                                     Printed: 03/1412019 8:50:12AM
                 Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 8 of 13

COMMONWEALTH OF PENNSYLVANIA                                                 NOTICE OF IMPENDING BENCH
COUNTY OF LANCASTER
                                                                                                      WARRANT

Mag Dist. No. MDJ-02-1-02                                                            Commonwealth of Pennsylvania
MDJ Name:     Honorable David P. Miller                                                                   v.
Address:         2205 Oregon Pike
                                                                                           Cyhienra J. Barnes-Bey
                 Lancaster, PA 17601


Telephone:       717-o69-8774

         Cyhienra J. Barnes-Bey                                                        Docket No:      MJ-02102-TR-0000014-2019
         Moorish Science Temple No. 16                                                 Case Filed:     1/2/2019
         C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m.
         P.o. Box 8606
         Lancaster, PA 17604




                                                          Charae(s)
                                                        Or Revoked

TO THE DEFENDANT:
You have:
   1.      entered a guilty plea by mail and the money forwarded              Fines:                                            $500.00
           with the plea is less than the amount of fine and costs            Costs:                                              $77.00
           specified in the citation or summons:                                                                                   $0.00
                                                                               Other:
           OR                                                                  Restitution:                                          $0.00
                                                                                  Total:                                        $577.00
   2.      been sentenced to pay restitution, a fine, or costs and
                                                                              Paid to Date:                                       $0.00
           have defaulted on the payment;
                                                                              Adjustments to Date:                                   $0.00
           OR                                                                     Case Balance:                                 $577.00
                                                                                                                  \'f'r 1•"'f   ~n ltF   f;
    3.     in your absence, been tried and sentenced to pay a fine and costs, and the                   :}~.1V~~~p~\~ ~ '!Jl~.C          L
           collateral deposited by you is less than the amount of fine and costs imposed, or                   \H n .. _,       ., -,.
           the issuing authority imposes a sentence of restitution.                                            ltl·'l-: , ' -' · ~'

tn accordance with Pa.R.Crim.P.430 and 455, you are hereby being notified that failure to pay the full amount due or to
appear for a payment determination hearing within 10 days of this notice may result in the issuance of a bench warrant for
your arrest.

If you have any questions, please call this office immediately.

 Make check payable to Magisterial District Court MDJ-02-1-02. You can make case payments online through
 Pennsylvania's Unified Judicial System web portal. Visit the portal at http://ujsportal.pacourts.us to make a payment.




                                       March 14, 2019
                                       Date                       Magisterial District Judge Miller




MDJS418
Printed: 03/14/2019 8:46:37AM
                              Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 9 of 13

COMMONWEALTH OF PENNSYLVANIA                                                                                       DL-38 DEFENDANT'S COPY
COUNTY OF LANCASTER



 Mag. Dist. No           MDJ-02-1-02                                                                                    Commonwealth of Pennsylvania
 MDJ Name:               Honorable David P. Miller                                                                                                  v.
 Address:                2205 Oregon Pike                                                                                     Cyhienra J. Barnes-Bey
                         Lancaster, PA 17601


 TelGphone:              717-569-8774
       Cyhienra J. Barnes-Bey                                                                                             Docket No:         MJ-02102-TR-0000633-2019
       Moorish Science Temple No. 16                                                                                      Issued Dt:         03/14/2019
       C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m.
       P.o. Box 8606
       Lancaster, PA 17604



                                                  REQUEST FOR SUSPENSION OF DRIVING PRIVILEGE FOR
                                                   FAILURE TO RESPOND TO A CITATION OR SUMMONS
                                                          OR PAY FINES AND COSTS IMPOSED
You have failed to respond to a citation or summons or pay any fines and costs imposed for a violation of the section of the Pennsylvania Vehicle
Code shown below. Unless you respond to the citation and pay the fine, costs and penalties shown, or post security for a trial within 15 days of the
above date. your name will be referred to the Department of Transportation, which will suspend your driving privilege until you respond to the citation
and pay all fines, costs. and penalties imposed. If the Total Due is not specified, you will need to contact the District Court If your license is
suspended, you will be required to pay additional costs to restore your operating privileges.
                                             THIS NOTICE DOES NOT PERTAIN TO ANY PARKING VIOLATIONS
Driving while under suspension mandates at least a fine of $200 . 00 and additional1                    year suspension of your driving privilege.
CITATION NO.                      DATE OF VIOLATION            LOCATION OF VIOLATION                                   CHARGE, SECTION AND SUBSECTION VIOLATED
E 0036908-4                            02/19/2019              ON NEW HOLLAND AVE 100 FEET E                                           75 § 4703 §§A
DESCRIPTION OF VIOLATION                                                                                               FINE, COSTS AND RESTITUTION               IF TRIAL REQUESTED
OPERATION OF VEHICLE WITHOUT OFFICIAL CERTIFICATE OF INSPECTION                                                               ~v~'l ~                       oR   s_s_o_.o_o_ _ __
DRIVERS LICENSE NUMBER                              COL                       STATE                                            J
                                                                                                                               \..I. d   3--
                                                                                                                                       DATE OF BIRTH

---------------- D
2211o312                                                                      PA                                            ,~ ....\.~ 05/22/1969
LASINAME                                                                      FIRST NAME
                                                                                                                                               --------------------
                                                                                                                                               Ml            SEX
Barnes-Bey                                                                    Cyhienra                                                         J.                        Male
STREET ADDRESS
~~onsh Science Temple No. 16, C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m., P.o. Box 8606
CI1Y                                                                          SIAIE                                                            ZIP CODE
Lanca:ster                                                                    PA                                                               17604
REGISTRATION NO.                                 STATE                        REG. YEAR                   MAKE                                 VEHICLE TYPE
                                                                                                          Chevrolet                            Pickup
OFFENSE OCCURED WHILE DRIVINGITRANSPORTING                                    UHAZARDOUS MATERIALS               0      COMMERCIAL VEHIC=:-:Lc-::E:--'---------

                   SUBMIT CHECK OR MONEY ORDER TO THE ABOVE NAMED MAGISTERIAL DISTRICT JUDGE OFFICE
You can make case payments online through Pennsylvania's Unified Judicial System web portal. Visit the portal at http://ujsportal.pacourts.us to
make a payment.




                                                          March 14. 2019
                                                          Date                                  Magisterial District Judge Miller
INSTRUCTIONS~
1.     This violation may be disposed of without a trial by paying the fine and costs snown aoove. Payment or fine ano wst:i prescnbed Is a plea of guilty.
       NOTE: make your check or money order payable to "MAGISTERIAL DISTRICT NO MDJ-02-1-02".
2.     You are entitled to a trial. If you so desire, forward security in the amount of the fines and costs shown plus an additional $8..00 cost to the magisterial district judge
       together with your plea of not guilty. You will be noti!led of a trial date. If you do not appear, your security will be forfeited.
3      Failure to pay the 1ine and costs or post security shall result in the suspension of your driving privileges.

MDJS638A1                                                                                     1                                                          Printed: 03/14/2019 8:50:03AM
                                   Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 10 of 13

       COMMONWEALTH OF PENNSYLVANIA                                                                                         DL-38 DEFENDANT'S COPY
       COUNTY OF LANCASTER


        Mag. Dist. No: MDJ-02-1-02                                                                                              Commonwealth of Pennsylvania
        MDJ Name:      Honorable David P. Miller                                                                                                              v.
        Address:               2205 Oregon Pike                                                                                         Cyhienra J. Barnes-Bey
                               Lancaster, PA 17601


        Telephone:             717-569-8774
              Cyhienra J. Barnes-Bey                                                                                               Docket No:        MJ-02102-TR-0000630-2019
              Moorish Science Temple No. 16                                                                                        Issued Dt:        03/14/2019
              C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m.
              P.o. Box 8606
              Lancaster, PA 17604




                                                         REQUEST FOR SUSPENSION OF DRIVING PRIVILEGE FOR
                                                            FAILURE TO RESPOND TO A CITATION OR SUMMONS
                                                                   OR PAY FINES AND COSTS IMPOSED
       You have failed to respond to a citation or summons or pay any fines and costs Imposed for a violation of the section of the Pennsylvania Vehicle
       Code shown below. Unless you respond to the citation and pay the fine, costs and penalties shown, or post security for a trial within 15 days of the
       above date, your name will be referred to the Department of Transportation, which will suspend your driving privilege until you respond to the citation
       and pay all fines. costs, and penalties imposed. If the Total Due is not specified, you will need to contact the District Court. If your license is
       suspended, you wlll be required to pay additional costs to restore your operating privileges.
                                                    THIS NOTICE DOES NOT PERTAIN TO ANY PARKING VIOLATIONS
       Driving while under suspension mandates at least a fine of $200.00 and addltional1 year suspension of your driving privilege.
       CITATION NO                      DATE OF VIOLATION             LOCATION OF VIOLATION                                   CHARGE, SECTION AND SUBSECTION VIOLATED
       E 0036720-5                           02/19/2019               ON NEW HOLLAND AVE 100 FEET E                                               75 § 1543 §§A
       DE:SCRIPTION OF VIOLATION                                                                                              f'INE, COSTS AND RESTITUTION                 IF TRIAL REQUESTED
       DRIVING WHILE OPERATING PRIVILEGE IS SUSPENDED OR REVOKED                                                                   mv ~+          _:)e   e.           oR   $_5o_.o_o____
       DRIVERS LICENSE NUMBER                              COL                        STATE                                         .:J'""V ~ ~j€-       DATE OF BIRTH
       22710312         0                                                             PA                                            '('(h\U/             05/22/1969
       ----------------
       LAST NAME                                                                      FIRST NAME
                                                                                                                                                         --------------------
                                                                                                                                                         Ml                       SEX
       Barnes-Bey                                                                     Cyhienra                                                           J.                       Male
       STREET ADDRESS
       Moorish Science Temple No. 16, C/o Bro C Barnes-Bey Grand Sheik Grand Gov O.d.m., P.o. Box 8606
       CITY                                                                           STATE                                                              ZIP CODE
       Lancaster                                                                      PA                                                                 17604
                                                                                                                                                         ........:.~----
       REGIS1RATION NO.                                 STATE                         REG. YEAR                   MAKE                                   VEHICLE. TYPE
                                                                                                                  Chevrolet                              Pickup
       OFFENSE OCCURED WHILE DRIVINGJTRANSPORTING                                     QHAZARDOUS MATERIALS                0     COMMERCIAL VEHIC"'L,-;:E:--.:..__ _ _ __

                         SUBMIT CHECK OR MONEY ORDER TO THE ABOVE NAMED MAGISTERIAL DISTRICT JUDGE OFFICE
       You can make case payments online through Pennsylvania's Unified Judicial System web portal. Visit the portal at http:l/u]sportal.pacourts.us to
.. ,   make a payment




                                                                 March 14, 2019
                                                                 Date                                   Magisterial District Judge M!ller
       INS1 RUCTIONS.
              This vtolat1on may be disposed of without a trlal by paying the fine and costs shown above. Payment of fine and costs prescribed Is a plea of guilty.
            NOTE make your checl< or money order payable to "MAGISTERIAL DISTRICT NO MDJ-02-1-02".
       2    You are entitled to a trial If you so desire. forward security in the amount of the fines and costs shown plus an additional $8.00 cost to the magisterial district judge
            togetner Witn your plea of not guilty. You Will be notified of a trial date. If you do not appear, your security will be forfeited.
       3.   Feilure to pay the fine end costs or post securlty shall result in the suspension of your driving privileges.

       MDJSS38A1                                                                                                                                                   Printed: 03/14/2019 8~50:03AM
                        Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 11 of 13

COMMONWEALTH OF PENNSYLVANIA                                                                                         Dl-38 DEFENDANT'S COPY
COUNTY OF LANCASTER



 Mag Oist. No:           MDJ-02-1-02                                                                                      Commonwealth of Pennsylvania
 MDJ Name:               Honorable David P. Miller                                                                                                  v.
                                                                                                                               Cyhienra J. Barnes-Bey
 Address                 2205 Oregon Pike
                         Lancaster, PA 17601


 Telephone:              717-569-8774
       Cyhienra J. Barnes-Bey                                                                                               Docket No:           MJ-02102-TR-0000635-2019
       Moorish Science Temple No. 16                                                                                        Issued Dt:           03/14/2019
       C/o Bra C Barnes-Bey Grand Sheik Grand Gov. O.d.m.
       P.o. Box 8606
       Lancaster, PA 17604



                                          REQUEST FOR SUSPENSION OF DRIVING PRIVILEGE FOR
                                            FAILURE TO RESPOND TO A CITATION OR SUMMONS
                                                       OR PAY FINES AND COSTS IMPOSED
You have failed to respond to a citation or summons or pay any fines and costs imposed for a violation of the section of the Pennsylvania Vehicle
Code shown below. Unless you respond to the citation and pay the fine, costs and penalties shown or post security for a trial within 15 Clays of the
above date, your name will be referred to the Department of Transportation, which will suspend your driving privilege until you respond to the citation
and pay all fines, costs, and penalties imposed. If the Total Due is not specified, you will need to contact the District Court. If your llcense Is
suspended. you will be reQuired to pay additional costs to restore your operating privileges.
                                              THIS NOTICE DOES NOT PERTAIN TO ANY PARKING VIOLATIONS
Driving while under suspension mandates at least a fine of $200.00 and additional1 year suspension of your driving privilege.
CITATION NO                        DATE OF VIOLATION             LOCATION OF VIOLATION                                   CHARGE, SECTION AND SUBSECTION VIOLATED
E' 0036910-6                           02/19/2019                ON NEW HOLLAND AVE 100 FEET E                                            75 § 1301 §§A
DESCRIPTION OF VIOLATION                                                                                                 FINE, COSTS AND RESTITUTION             IF TRIAL REQUESTED
REGISTRATION AND CERTIFICATE OF TITLE REQUIRED                                                                                 V'Y\.vSir         s;.vv      oR   $_s_o_.o_o____
DRIVERS LICENSE NUMBER                               COL                        STATE                                          J1,l. ~   t:-'V    DATE OF BIRTH

---------------- 0
22710312
l.ASTNAME
                                                                                PA
                                                                                FIRST NAME
                                                                                                                               "'('(\'-\tv" 05/22/1969
                                                                                                                                                  --------------------
                                                                                                                                                  Ml            SEX
Barnes-_B_e~y___________                                                        Cyhienra                                                          J.                    Male
STREEI ADDRESS
Moorish Science Temple No. 16, C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.Ci.m .• P.o. Box 8606
CITY                                                                            STATE                                                             ZIP CODE
Lancaster                                                                       PA                                                                17604
            ----------------
REGISTRATION NO                                   SlATE                         REG. YEAR                   MAKE                                  VEHICLE TYPE
                                                                                                            Chevrolet                             Pickup
OFFENSE occuRED WHILE DRMNGn RANSPORTING                                        QHAZARDOus MATERIALS                0     coMMERCIAL VEHIC~L=-=e,..----------

            SUBMIT CHECK OR MONEY ORDER TO THE ABOVE NAMED MAGISTERIAL DISTRICT JUDGE OFFICE
You can make case payments online through Pennsylvania's Unified Judicial System web portal. Visit the portal at http://ujsportal.pacourts.us to
make a payment.




                                                           March 14, 2019
                                                           Date                                  Magisterial District Judge Miller
INS li<JC'TIONS
      This violation may be disposed of without a trial by paying the fine and costs shown above. Payment of fine and costs prescribed is a plea of guilty
       NOT t::. maKe your checK or money order payable to "lviAGISTERIAL DISTRICT NO MDJ·02-1-02".
2.   You are entitled to a trial. If you so desire, forward security in the amount of the fines and costs shOwn plus an additional $8.00 cost to the magisterial district judge
     together with your plea of not guilty. You will be notified of a trial data If you do not appear. your securitY will be forfeited.
3.     Failure to pay the fine and ~:osts or post security shall resull in !he suspension of your driVing priVllegl!s.

MDJS638A1                                                                                                                                                Printed: 03/14/2019 8:50:03AM
                     Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 12 of 13

COMMONWEALTH OF PENNSYLVANIA                                                                                     DL-38 DEFENDANT•s COPY
COUNTY OF LANCASTER


 Mag. Dist. No: MDJ-02-1-02                                                                                          Commonwealth of Pennsylvania
 MDJ Name:      Honorable David P. Miller                                                                                                        v.
 Address:              2205 Oregon Pike                                                                                     Cyhienra J. Barnes-Bey
                       Lancaster, PA 17601


 Telephone.            717-569-8774
       Cyhienra J Barnes-Bey                                                                                           Docket No:          MJ-02102-TR-0000634-2019
       Moorish Science Temple No. 16                                                                                   Issued Dt:          03/14/2019
       C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m.
       P.o. Box 8606
       Lancaster, PA 17604



-                                         REQUEST FOR SUSPENSION OF DRIVING PRIVILEGE FOR
                                             FAILURE TO RESPOND TO A CITATION OR SUMMONS
                                                       OR PAY FINES AND COSTS IMPOSED
You have failed to respond to a citation or summons or pay any fines and costs Imposed for a violation of the section of the Pennsylvania Vehicle
,_:ooe shown below. Unless you respond to the citation and pay the fine, costs and penalties shown, or post security for a trial within 15 days ofthe
above date, your name will be referred to the Department of Transportation, which will suspend your driving privilege until you respond to the citation
and pay all fines, costs, and penalties imposed. If the Total Due is not specified, you will need to contact the District Court. If your license is
suspended, you will be required to pay additional costs to restore your operating privileges.
                                           THIS NOTICE DOES NOT PERTAIN TO ANY PARKING VIOLATIONS
Driving while under suspension mandates at least a fine of $200.00 and additlonal1 year suspension of your driving privilege.
CITATION NO.                    DATE OF VIOLATION            LOCATION OF VIOLATION                                 CHARGE, SECTION AND SUBSECTION VIOLATED
E 0036909-5                          02/19/2019              ON NEW HOLLAND AVE 100 FEET E                                           75 § 1786 §§ F
DESCRIPTION OF VIOLATION                                                                                           FINE. COSTS AND RESTIT~TION  IF TRIAL REQUESTED
REQUIRED FINANCIAL RESPONSIBILITY                                                                                  $ 435.50                  OR $ 443.50

DRIVERS LICENSE NUMBER                            COL                       STATE                                                           DATE OF BIRTH
                                                                                                                                                              -------
22710312                                          D                         PA                                                              05/22/1969
LASTNAMI:                                                                   FIRST NAME                                                      Ml                         SEX
Barnes-Bey                                                                  Cyhienra                                                        J.                         Male
STREET ADDRESS
Moorish Science Temple No. 16, C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m., P.o. Box 8606
CITY                                                                        STATE                                                           Z.IP CODE
Lancaster                                                                   PA                                                              17604
REGISTRATION NO.                               STATE                        REG YEAR                    MAKE                                VEHICLE TYPE
                                                                                                        Chevrolet                           Pickup
OFFENSE OCCURED WHILE DRIVINGrTRANSPORTING                                  0HAZARDOUS MATERIALS               0     COMMERCIAL VEHIC::-.L~E=--'------

            SUBMIT CHECK OR MONEY ORDER TO THE ABOVE NAMED MAGISTERIAL DISTRICT JUDGE OFFICE
You can make case payments online through Pennsylvania's Unified Judicial System web portal. Visit the portal at http://ujsportal.pacourts.us to
maKe a payment.




                                                                                                Magisterial District Judge Miller
INSTRUCTIONS:
1. ThiS violation may be disposed of without a trtal by paytng the fine and costs shown above. Payment of fine and costs prescribed is a plea of guilty.
    NOTE. ma1<e your check or money order payable lo "MAGISTI;:RIAL DISTRICT NO MOJ-02-1-02".
2. You are entitled to a trial. If you so desire, forward security in the amount of the fines and costs shown plus an additional $8.. 00 {;OSt to the magisterial district judge
    together with your plea of not guilty You will be notified of a trial date If you do not appear, your security will be forfeited.
3 Failure to pay the fine and costs or post security shall result In the suspension of your driving privileges.

MDJS638A1                                                                                   1                                                         Printed: 03/14/2019 8:50:03AM
                     Case 5:18-cv-05655-JFL Document 24-2 Filed 03/25/19 Page 13 of 13

COMMONWEALTH OF PENNSYLVANIA
COUNTY OF LANCASTER
                                                                                               DL·38 FAILURE TO PAY FINES
                                                                                                        AND COSTS

 Mag. Dist. No:      MDJ-02-1-02                                                                      Commonwealth of Pennsylvania
 MDJ Name:           Honorable David P. Miller                                                                                V.
 Address:           2205 Oregon Pike                                                                       Cyhienra J. Barnes-Bey
                    Lancaster, PA 17601


 Telephone·          717-569-8774

       Cyhienra J. Barnes-Bey                                                                                           MJ-02102-TR-0000013-2019
                                                                                                       Docket No:
       Moorish Science Temple No. 16
                                                                                                       Issued Dt:       03/14/2019
       C/o Bro C Barnes-Bey Grand Sheil< Grand Gov. O.d.m.
       P.o. Box 8606
       Lancaster, PA 17604




                                          REQUEST FOR SUSPENSION OF DRIVING PRIVILEGE FOR
                                              FAILURE TO PAY FINES AND COSTS IMPOSED
You have falled to pay fines and costs imposed for a violation of the section of the Pennsylvania Vehicle Code shown below. Unless you pay the
fine, costs and penalties shown within 15 days of the above date, or enter into an agreement With this court to make installment payments for the
fines. costs. and penalties shown. your name will be referred to the Department of Transportation which will suspend your driving privilege until you
pay all fines. costs. and penalties Imposed. If the Total Due is not specified, you will need to contact the District Court. If your license Is suspended,
you will be required to pay additional costs to restore your operating privileges.
                                      THIS NOTICE DOES NOT PERTAIN TO ANY PARKING VIOLATIONS
Driving while under suspension mandates at least a fine of $200.00 and additional1 year suspension of your driving privilege.
CITATION NO.                DATE OF VIOLATION        LOCATION OF VIOLATION                                   CHARGE, SECTION AND SUBSECTION VIOLATED
E 0035643-6                     01/01/2019           1100 BLOCK OF MARSHALL AVE                                                75 § 1301 §§A
DESCRIPTION OF VIOLATION                                                                                     FINE. COSTS AND RESTITUTION
Dr Unregist Veh                                                                                             $201.00

DRIVi;RS LICENSE NUMBER                     COL                   STATE                                                  DATE OF BIRTH
22710312                                    0                     PA                                                     05/22/1969
LAST NAME                                                         FIRST NAME                                             Ml                       SEX
Barnes-Bey                                                        Cyhienra                                               J.                       Male
STREET ADDRESS
Moorish Science Temple No. 16, C/o Bro C Barnes-Bey Grand Sheik Grand Gov. O.d.m., P.o. Box 8606
CITY                                                              STATE                                                  ZIP CODE
Lancaster                                                         PA                                                     17604
REGISTRATION NO.                         STATE                    REG. Yt=AR             MAKE                            VEHICLE TYPE
                                                                                          Chevrolet                      Pickup

OFFENSE OCCURED WHILE DRIVINGfrRANSPORTING
0   HAZARDOUS MATERIALS           0   COMMERCIAL VEHICLE


                            SUBMIT CHECK OR MONEY ORDER PAYABLE TO "MAGISTERIAL DISTRICT NO MDJ.02-1-02"
You can make case payments online through Pennsylvania's Unified Judicial System web portal. Visit the portal at
http://ujsportal.pacourts.us to make a payment.




                                                  March 14, 2019
                                                  Date                           Magisterial District Judge Miller



MDJS63BA2                                                                      1                                                   Printed: 03/14/2019 8:50:12AM
